DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 17 November 2021 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 1, 8-10, 13, 15, 19, and 20 are currently amended; claims 2-6, 11, 12, 14, and 16-18 are as previously presented; claim 7 is original.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, and 10-20 of U.S. Patent No. 10,650,038, hereinafter Patent ‘038. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘038 anticipates and/or renders obvious the features of claims 1-20 of the instant application as demonstrated in the table below.

Instant Application 
US Patent No. 10,650,038
1. A method comprising:
in response to receiving a request from a user device for a playlist, identifying, by a server , a plurality of media items from the playlist, wherein the plurality of media items are accessible for streaming to the user device from a remote location when determined to be available for playback on the user device;
causing, by the server , the user device to display the plurality of media items from the playlist;
in response to receiving a user selection of a first media item directly from the displayed plurality of media items, determining, by the server, whether the first media item is available for the playback on the user device; and
in response to determining that the first media item is not available for the playback on the user device- causing, by the server, the user device to display a message indicating that the first media item is not available, wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item; and






causing, by the server, the user device to advance to the next available media item on the playlist 


















and to stream the next available media item from a remote location.  

in response to receiving a request from a user device for a playlist, identifying, by a processing device, a plurality of media items from the playlist;




causing, by the processing device, the user device to display the plurality of media items from the playlist;
in response to receiving a user selection of a first media item directly from the displayed plurality of media items, determining whether the first media item is available for a playback on the user device;

in response to determining that the first media item is not available for the playback on the user device, causing the user device to display message indicating that the first media item is not available, wherein the message is to be displayed on the user device with a timer indicating time remaining before starting to play a next available media item; (note: a timer for a next available media item is interpreted as information regarding the same item)
determining whether a user preference is to play the first media item when the first media item becomes available or to skip to a next media item following the first media item on the playlist;
in response to determining that the user preference is to skip to the next media item on the playlist, causing the user device to advance to the next available media item on the playlist without user interaction;
in response to determining that the user preference is to play the first media item 
in response to determining that the first media item is available for the playback on the user device, causing the user device to play the first media item.


2. The method of claim 1, wherein causing the user device to advance further comprises:
streaming the next available media item to the user device; and


streaming the next available media item to the user device; and
instructing a media player on the user device to skip the  first media item and to play the next available media item.

2. The method of claim 1, wherein causing the user device to advance further comprises:
streaming the next available media item to the user device; and
instructing a media player on the user device to skip the first media item and to play the next available media item.

3.  The method of claim 1, wherein causing the user device to advance further comprises transmitting the message to the user device.  

3. The method of claim 1, wherein causing the user device to display the message comprises transmitting the message to the user device.

4.  The method of claim 3, wherein the information regarding the next available media item comprises one or more of a description or a title of the next available media item.
10. The method of claim 1, further comprising in response to determining that the first media item is not available for the playback on the user device, causing the user device to display a first description of the first media item and a second description of the next available media item.

5.  The method of claim 1, 







…
in response to determining that the first media item is not available for the playback on the user device, causing the user 



5. The method of claim 3, wherein the message is to be added to a queue for subsequent debugging.

7. (Original) The method of claim 1, further comprises:
providing a watch page user interface to present the playlist, wherein each unavailable media item is to be identified on the playlist using a visual indicator.  

6. The method of claim 1, further comprises:
providing a watch page user interface to present the playlist, wherein each unavailable media item is to be identified on the playlist using a visual indicator.

8.  The method of claim 1, wherein determining whether the first media item is available for the playback on the user device further comprises:










determining whether causing the use device to advance to the next available media item on the playlist without user interaction is  an intended user experience.  

1. A method comprising:
…
determining whether a user preference is to play the first media item when the first media item becomes available or to skip to a next media item following the first media item on the playlist;
in response to determining that the user preference is to play the first media item when the first media item becomes available, causing the user device to pause the playback of the plurality of media items from the playlist until the first media item becomes available;
in response to determining that the user preference is to skip to the next media item on the playlist, causing the user device to advance to the next available media item on the playlist without user interaction;

9.  The method of claim 8, wherein determining whether the first media item is available for the playback on the user device further comprises:
in response to a determination that causing the user device to advance to the next media item on the playlist without user an intended user experience, causing the user device to pause playing the playlist.  
  


…
determining whether a user preference is to play the first media item when the first media item becomes available or to skip to a next media item following the first media item on the playlist;

in response to determining that the user preference is to skip to the next media item on the playlist, causing the user device to advance to the next available media item on the playlist without user interaction;

(i.e. the preference not being to skip and instead for pausing and playing when available is determining that skipping is not intended by the user)

a data store; and
a processing device of a server, communicably coupled to the data store, the processing device to execute instructions to:
in response to receiving a request from a user device for a playlist, identify a plurality of media items from the playlist, wherein the plurality of media items 
are accessible for streaming to the user device from a remote location when determined to be available for playback on the user device;
cause the user device to display the plurality of media items from the playlist;
in response to receiving a user selection of a first media item directly from the displayed plurality of media items, determine whether the first media item is available for  the playback on the user device; and
in response to determining that the first media item is not available for the playback on the user device- cause the user device to display a message indicating that the first media item is not available, wherein the message is to be displayed on the user 






cause the user device to advance to the next available media item on the playlist  

















and to stream the next available media item from a remote location.

a data store; and
a processing device communicably coupled to the data store, the processing device to execute instructions to:
in response to receiving a request from a user device for a playlist, identify a plurality of media items from the playlist;





cause the user device to display the plurality of media items from the playlist;
in response to receiving a user selection of a first media item directly from the displayed plurality of media items, determine whether the first media item is available for a playback on the user device;
in response to determining that the first media item is not available for the playback on the user device, causing the user device to display message indicating that the first media item is not available, wherein the message is to be displayed on the user device 

determine whether a user preference is to play the first media item when the first media item becomes available or to skip to a next media item following the first media item on the playlist;
in response to determining that the user preference is to skip to the next media item on the playlist, cause the use device to advance to the next available media item on the playlist without user interaction;
in response to determining that the user preference is to play the first media item when the first media item becomes available, cause the user device to pause the playback of the plurality of media items from the playlist until the first media item becomes available; and
in response to determining that the first media item is available for the playback on the user device, cause the user device to play the first media item.

2. The method of claim 1, wherein causing the user device to advance further comprises:
streaming the next available media item to the user device; and


stream the next available media item to the user device; and
instruct a media player on the user device to skip the first media item and to play the next available media item.  

12. The apparatus of claim 11, wherein to cause the user device to advance further comprises to:
stream the next available media item to the user device; and
instruct a media player on the user device to skip the first media item and to play the next available media item.

12.  The apparatus of claim 10, wherein to cause the user device to advance further comprises to transmit the message to the user device.  



of a server to perform operations comprising:
in response to receiving a request from a user device for a playlist, identifying a plurality of media items from the playlist, wherein each of the plurality of media items is 
accessible for streaming to the user device from a remote location when determined to be available for playback on the user device;
causing the user device to display the plurality of media items from the playlist;
in response to receiving a user selection of a first media item directly from the displayed plurality of media items, determining whether the first media item is available for  the playback on the user device; and
in response to determining that the first media item is not available for the playback on the user device- causing the user device to display a message indicating that the first media item is not available, wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item; and












causing the use device to advance to a next available media item on the playlist  












and to stream the next available media item from a remote location.



in response to receiving a request from a user device for a playlist, identifying a plurality of media items from the playlist;






causing the user device to display the plurality of media items from the playlist;
in response to receiving a user selection of a first media item directly from the displayed plurality of media items, determining whether the first media item is available for a playback on the user device;
in response to determining that the first media item is not available for the playback on the user device, causing the user device to display a message indicating that the first media item is not available, wherein the message is to be displayed on the user device with a timer indicating time remaining before starting to play a next available media item;
determining whether a user preference is to play the first media item when the first media item becomes available or to skip to a next media item following the first media item on the playlist;
in response to determining that the user preference is to skip to the next media item on the playlist, causing the use device to advance to the next available media item on the playlist without user interaction;

in response to determining that the first media item is available for the playback on the user device, causing the user device to play the first media item.

15. The non-transitory machine-readable storage medium of claim 14, wherein causing the user device to advance further comprises:
streaming the next available media item to the user device; 

streaming the next available media item to the user device; and
instructing a media player on the user device to skip the first media item and to play the next available media item.  

15. The non-transitory machine-readable storage medium of claim 14, wherein causing the user device to advance further comprises:
streaming the next available media item to the user device; and
instructing a media player on the user device to skip the first media item and to play the next available media item.

15. A method comprising:
in response to receiving a user request for a playlist, causing, by a server , a user device to present the playlist comprising a plurality of media items, and causing the user device to initiate a sequential playback of the plurality of media items, wherein the plurality of media items are accessible for streaming to the user device from a remote location when determined to be available for playback on the user device; and
in response to  determining, by the sever, that a first media item  from the 
causing, by the server, the user device to display a message indicating that the first media item is unavailable, wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item; and











causing, by the server, the user device to advance to the next available media item in the playlist without user interaction and to stream the next available media item from a remote location.  


in response to receiving a user request for a playlist, causing, by a processing device, a user device to present the playlist comprising a plurality of media items, and causing the user device to initiate a sequential playback of the plurality of media item;



in response to receiving a user selection of a first media item directly from the presented playlist comprising the 
determining a user preference is to play the first media item when the first media item becomes available or to skip to a next media item following the first media item on the playlist;
in response to determining that the user preference is to skip to the next media item on the playlist, causing the user device to continue to present the message on the user device, and causing the user device to advance to the next available media item in the playlist without user interaction; and
in response to determining that the user preference is to play the first media item when the first media item becomes available, causing the user device to pause the playback of the plurality of media items from the playlist.


determining by a media player on the user device whether the first media item is available for the playback.  

17. The method of claim 16, further comprising:
determining by a media player on the user device whether any of the plurality of media items are available for the playback.


17.  The method of claim 15 wherein the information regarding the next available media item comprises one or more of a description or a title of the next available media item.

10. The method of claim 1, further comprising in response to determining that the first media item is not available for the playback on the user device, causing the user device to display a first description of the first 



18. The method of claim 16, wherein each unavailable media item is identified on the playlist using a visual indicator.

19. A non-transitory machine-readable storage medium storing instructions which, when executed, when executed, cause a processing device of a server to perform operations comprising:
in response to receiving a user request for a playlist, causing a user device to present the playlist comprising a plurality of media items, and causing the user device to initiate a sequential playback of the plurality of media items, wherein the plurality of media items are accessible for streaming to the user device from a remote location when determined to be available for playback on the user device; and
in response to  determining that a first media item  from the presented playlist  is unavailable for the playback  causing the user device to display a message indicating that the first media item is unavailable, wherein the message is to be displayed on the user device 
with an information regarding a next available media item before starting to play the next available media item; and









causing the user device to advance to the next available media item in the playlist without user interaction 















and to stream the next available media item from a remote location.


in response to receiving a user request for a playlist, causing a user device to present the playlist comprising a plurality of media items, and causing the user device to initiate a sequential playback of the plurality of media item;





in response to receiving a user selection of a first media item directly from the presented playlist comprising the plurality of media items and determining that the first media item is unavailable for the playback, causing the user device to display a message indicating that the first media item is not available, wherein the message is to be displayed on the user device with a timer indicating time remaining before playing a next available media item;

determining a user preference is to play the first media item when the first media item becomes available or to skip to a next media item following the first media item on the playlist;
in response to determining that the user preference is to skip to the next media item on the playlist, causing the user device to continue to present the message, and 
in response to determining that the user preference is to play the first media item when the first media item becomes available, causing the user device to pause the playback of the plurality of media items from the playlist until the first media item becomes available.

15. The non-transitory machine-readable storage medium of claim 14, wherein causing the user device to advance further comprises:
streaming the next available media item to the user device;


determining by a media player on the user device whether of the first media item is available for the playback.  

20. The non-transitory machine-readable storage medium of claim 19, wherein causing the user device to advance further comprises:
determining by a media player on the user device whether any of the plurality of media items are available for the playback.



As demonstrated above, claims 1-3, 5, 6, and 10-20 of Patent ‘038 disclose claims 1-16 and 18-20 of the instant application except that independent claims 1, 11, 14, 16, and 19 of Patent ‘038 do not specifically disclose the amended features of independent claims 1, 10, 13, 15, and 19 with respect to a server and streaming the plurality of media items to the user device from a location when determined to be available for playback on the user device.
However, dependent claims 2, 12, and 15 of Patent ‘038 disclose streaming a next available media item to the user device, thus clearly indicating that a next available media item is stored on a remote server equivalent and available for playback on the user device.
([0084]; [0085]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that all media items could obviously be stored on the remote server and streamed to the user device and to more explicitly modify Patent’038 such that each of the plurality of media items are accessible for streaming to the user device from a remote location when determined to be available for playback on the user device and are streamed to the user device from the remote server upon request as claimed. The motivation for doing so would have been to reduce storage requirements of the user device by storing content remotely.

As to claim 17, claim 10 of Patent ‘038 discloses the features of the claim as demonstrated above, but is of the slightly different, i.e. similar, independent parent method claim 1 instead of independent method claim 16. As such, it would have been obvious to a person having ordinary skill in the art to substitute method steps such as those from the method of at least claim 10 of Patent ‘038 into the method performed by the method of claim 16 of Patent ‘038 to render obvious the features of claims 17 of the instant application as shown above. Because both the method claim 1 of Patent ‘038 and the method of claims 1 and 10 are both directed to similar methods for handling unavailable media items from a playlist including displaying messages as a result, it would have been obvious to said person of ordinary .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kosiba et al. (US 2008/0005348 A1), hereinafter Kosiba, in view of Zeng et al. (previously cited)(US 2007/0171903 A1), hereinafter Zeng, and further in view of Cheong et al. (previously presented)(US 2014/0067770 A1), hereinafter Cheong.

As to claim 1, Kosiba discloses a method comprising:
in response to receiving a request from a user device for a playlist ([0038]; [0039]; [0047], A URL request for a playlist is received at a server from a user device.), identifying, by a server, a plurality of media items from the playlist (Fig. 4C; [0048]; [0066], The server identifies and accesses the media clips corresponding to the playlist in response), wherein the plurality of media items are accessible for streaming to the user device from a remote location when determined to be available for playback on the user device ([0036]; [0066], Media items are identified and streamed to the user device, and must be available to do so.);
causing, by the server, the user device to display the plurality of media items from the playlist (Figs. 3A and 4C; [0066], A requested playlist is received and displayed in a user interface.);
in response to receiving a user selection of a first media item directly from the displayed plurality of media items (Figs. 3A and 4C; [0052]; [0067]), 


causing, by the server, the user device to advance to the next available media item on the playlist and to stream the next available media item from a remote location (Figs. 2 and 4C; [0036]; [0058], The server navigates based on user selection and streams corresponding clips accordingly to the user device, thus causing the user device to advance upon receipt of the next clip.).  
, by the server, whether the first media item is available for the playback on the user device; and
in response to determining that the first media item is not available for the playback on the user device:
causing the user device to display a message indicating that the first media item is not available, wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item; and 
causing, by the server, the user device to advance to the next available media item on the playlist and to stream the next available media item from a remote location (note, that Kosiba only does not specifically disclose the advancing step to be performed specifically in response to determining the first media item is not available for playback on the user device.).

However, Zeng discloses identify a plurality of media items from the playlist, wherein the plurality of media items are accessible for streaming to the user device from a remote location when determined to be available for playback on the user device ([0047]; [0048]);
in response to receiving a user selection of a first media item directly from the (Fig. 8; [0047], A user makes a request to skip to a new clip in a playlist), determining, by the server, whether the first media item is available for the playback on the user device (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned and programmed actions taken without user interaction, such as playing the next available clip.); and
in response to determining that the first media item is not available for the playback on the user device (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned and programmed actions taken without user interaction, such as playing the next available clip.): 
causing, by the server, the user device to receive a message indicating that the first media item is not available (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned, i.e. a message indicating the media item is not available.)
causing, by the server, the user device to advance to the next available media item on the playlist and to stream the next available media item from a remote location(Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned and programmed actions taken without user interaction, such as streaming the next available clip from the server ([0027]; [0045], regarding the playlist and media items streaming from the server).).
(Zeng, [0048]).

Kosiba, as previously modified with Zeng, does not specifically disclose in response to determining that the first media item is not available for the playback on the user device, causing, by the server, the user device to display a message indicating that the first media item is not available, wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item.
Although Zeng does disclose causing, by the server, the user device to receive a message indicating that the first media item is not available (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned, i.e. a message indicating the media item is not available.), and
utilize an information regarding a next available media item before starting to play the next available media item ([0046], Lines 13-25, A SET_PARAMETER request from the server is used by the user device to identify when the next media content is to be played and control updating of the clip banner accordingly.).
However, Cheong discloses in response to determining that the first media item is not available for the playback on the user device (Figs. 3 and 6A-6B; [0069], Lines 1-16; [0071], Lines 1-12; [0073]; [0074], Lines 1-8, If a selected first media item is determined as unavailable when selected for playback, an error is determined and displayed on the user device indicating as such.), causing the user device to display a message indicating that the first media item is not available (Fig. 3; [0074], lines 11-15; If an item is determined as unavailable when selected for playback, an error is determined and displayed on the user device indicating as such.), wherein the message is to be displayed on the user device  before starting to play the next available media item ([0069]; [0074]; [0075], Failed playback media items are excluded from playback, i.e. when encountered the next available media item is played from the content list/playlist. A message of such an error during a selected content item’s playback will be displayed prior to continuing playback (See Fig. 3, #307 to 305.), which in the case of failure/unavailability of the selected first media item, would necessarily be before the next available media item in the content list.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kosiba, as previously modified with Zeng, with the teachings of Cheong by further modifying Kosiba such that when the server determines that a media item of Kosiba is not available for playback then the error (Zeng; [0046]) and, it would have been obvious to also display this available information to the user, thus also rendering obvious “the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item.” Thus, as a whole, rendering obvious in entirety “in response to determining that the first media item is not available for the playback on the user device: causing, by the server, the user device to display a message indicating that the first media item is not available, wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item.” The motivation for doing so would have been to enhance user experience by enabling alerting and presentation to the user of clip errors and any other useful available information obtained by the user device, such as unavailability with content items in a playlist and the next available item to be played (Zeng, [0046]; [0047]), while still providing continuous playback of the playlist (Cheong, [0069], Zeng, [0048]).
Additionally, while the prior art renders obvious, “wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item,” this feature is not recited as a step that is 

As to claim 10, Kosiba discloses an apparatus comprising:
a data store (Figs. 1-2; [0034]-[0035]); and
a processing device of a server, communicably coupled to the data store, the processing device to execute instructions to (Figs. 1-2; [0034]-[0035]):
in response to receiving a request from a user device for a playlist ([0038]; [0039]; [0047], A URL request for a playlist is received at a server from a user device.), identify a plurality of media items from the playlist (Fig. 4C; [0048]; [0066], The server identifies and accesses the media clips corresponding to the playlist in response), wherein each of the plurality of media items is accessible for streaming to the user device from a remote location when determined to be available for playback on the user device ([0036]; [0066], Media items are identified and streamed to the user device, and must be available to do so.);
cause the user device to display the plurality of media items from the playlist (Figs. 3A and 4C; [0066], A requested playlist is received and displayed in a user interface.);
(Figs. 3A and 4C; [0052]; [0067]), 


cause the use device to advance to a next available media item on the playlist  and to stream the next available media item from a remote location (Figs. 2 and 4C; [0036]; [0058], The server navigates based on user selection and streams corresponding clips accordingly to the user device, thus causing the user device to advance upon receipt of the next clip.).
Kosiba does not disclose determining whether the first media item is available for the playback on the user device; and
in response to determining that the first media item is not available for the playback on the user device: 
cause the user device to display a message indicating that the first media item is not available, wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item; and
and to stream the next available media item from a remote location (note, that Kosiba only does not specifically disclose the advancing step to be performed specifically in response to determining the first media item is not available for playback on the user device.).
However, Zeng discloses an apparatus comprising:
a data store (Figs. 1-2; [0025]; [0026]); and
a processing device of a server, communicably coupled to the data store, the processing device to execute instructions to (Figs. 1-2; [0025]; [0026]): 
identify a plurality of media items from the playlist, wherein the plurality of media items are accessible for streaming to the user device from a remote location when determined to be available for playback on the user device ([0047]; [0048]);
in response to receiving a user selection of a first media item directly from the (Fig. 8; [0047], A user makes a request to skip to a new clip in a playlist), determine whether the first media item is available for the playback on the user device (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned and programmed actions taken without user interaction, such as playing the next available clip.); and
in response to determining that the first media item is not available for the playback on the user device (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned and programmed actions taken without user interaction, such as playing the next available clip.): 
cause the user device to receive a message indicating that the first media item is not available (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned, i.e. a message indicating the media item is not available.), 
cause the use device to advance to a next available media item on the playlist  and to stream the next available media item from a remote location (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned and programmed actions taken without user interaction, such as streaming the next available clip from the server ([0027]; [0045], regarding the playlist and media items streaming from the server).).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kosiba with the teachings of Zeng by modifying Kosiba such that the streaming server of Kosiba checks whether media items to be played as part of the playlist are available as done by the streaming server and playlist media items of Zeng, to return an error to the client device of Kosiba as suggested by Zeng, and continue with the next available item as a preprogrammed behavior like in Zeng. The (Zeng, [0048]).

Kosiba, as previously modified with Zeng, does not specifically disclose in response to determining that the first media item is not available for the playback on the user device: 
cause the user device to display a message indicating that the first media item is not available, wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item.
Although Zeng does disclose the server causing the user device to receive a message indicating that the first media item is not available (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned, i.e. a message indicating the media item is not available.), and
that the user device can utilize an information regarding a next available media item before starting to play the next available media item ([0046], Lines 13-25, A SET_PARAMETER request from the server is used by the user device to identify when the next media content is to be played and control updating of the clip banner accordingly.).
However, Cheong discloses in response to determining that the first media item is not available for the playback on the user device (Figs. 3 and 6A-6B; [0069], Lines 1-16; [0071], Lines 1-12; [0073]; [0074], Lines 1-8, If a selected first media item is determined as unavailable when selected for playback, an error is determined and displayed on the user device indicating as such.), causing the user device to display a message indicating that the first media item is not available (Fig. 3; [0074], lines 11-15; If an item is determined as unavailable when selected for playback, an error is determined and displayed on the user device indicating as such.), wherein the message is to be displayed on the user device  before starting to play the next available media item ([0069]; [0074]; [0075], Failed playback media items are excluded from playback, i.e. when encountered the next available media item is played from the content list/playlist. A message of such an error during a selected content item’s playback will be displayed prior to continuing playback (See Fig. 3, #307 to 305.), which in the case of failure/unavailability of the selected first media item, would necessarily be before the next available media item in the content list.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kosiba, as previously modified with Zeng, with the teachings of Cheong by further modifying Kosiba such that when the server determines that a media item of Kosiba is not available for playback then the error message provided, as disclosed via Zeng and provided to the user device, is displayed to the user on the user interface of Kosiba like Cheong, and then continuing with the playlist without requiring user interaction as disclosed by both Kosiba and Cheong. Furthermore, since the combination renders obvious displaying an error of the selected media content item before starting to play the next available media item, and additionally since information about when the next media item to be played is available to be used in updating the user interface (Zeng; [0046]) and, it would have been obvious to also display this available information to the user,  with an information regarding a next available media item before starting to play the next available media item.” Thus, as a whole, rendering obvious in entirety “in response to determining that the first media item is not available for the playback on the user device: cause the user device to display a message indicating that the first media item is not available, wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item.” The motivation for doing so would have been to enhance user experience by enabling alerting and presentation to the user of clip errors and any other useful available information obtained by the user device, such as unavailability with content items in a playlist and the next available item to be played (Zeng, [0046]; [0047]), while still providing continuous playback of the playlist (Cheong, [0069], Zeng, [0048]).

Additionally, while the prior art renders obvious, “wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item,” this feature is not recited as a step that is required to be performed by the claimed method. The claim merely states that the message is intended “to be” displayed with the information regarding a next available media item, but not necessarily that the method actually displays the message with an information regarding a next available media item as one of the steps. As such, the feature, “wherein the message is to be displayed on the user device with an information regarding a next available media item before 

As to claim 13, Kosiba discloses a non-transitory machine-readable storage medium storing instructions which, when executed, cause a processing device of a server to perform operations (Figs. 1-2; [0034]-[0035]) comprising:
in response to receiving a request from a user device for a playlist ([0038]; [0039]; [0047], A URL request for a playlist is received at a server from a user device.), identifying a plurality of media items from the playlist (Fig. 4C; [0048]; [0066], The server identifies and accesses the media clips corresponding to the playlist in response), wherein each of the plurality of media items is accessible for streaming to the user device from a remote location when determined to be available for playback on the user device ([0036]; [0066], Media items are identified and streamed to the user device, and must be available to do so.);
causing the user device to display the plurality of media items from the playlist (Figs. 3A and 4C; [0066], A requested playlist is received and displayed in a user interface.);
in response to receiving a user selection of a first media item directly from the displayed plurality of media items (Figs. 3A and 4C; [0052]; [0067]), 


causing the use device to advance to a next available media item on the playlist  and to stream the next available media item from a remote location (Figs. 2 and 4C; [0036]; [0058], The server navigates based on user selection and streams corresponding clips accordingly to the user device, thus causing the user device to advance upon receipt of the next clip.).
Kosiba does not disclose determining whether the first media item is available for the playback on the user device; and
in response to determining that the first media item is not available for the playback on the user device: 
causing the user device to display a message indicating that the first media item is not available, wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item; and
causing the use device to advance to a next available media item on the playlist  and to stream the next available media item from a remote location (note, that Kosiba only does not specifically disclose the advancing step to be performed specifically in response to determining the first media item is not available for playback on the user device.).

of a server to perform operations (Figs. 1-2; [0025]; [0026]) comprising: 
identify a plurality of media items from the playlist, wherein the plurality of media items are accessible for streaming to the user device from a remote location when determined to be available for playback on the user device ([0047]; [0048]);
in response to receiving a user selection of a first media item directly from the (Fig. 8; [0047], A user makes a request to skip to a new clip in a playlist), determining whether the first media item is available for the playback on the user device (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned and programmed actions taken without user interaction, such as playing the next available clip.); and
in response to determining that the first media item is not available for the playback on the user device (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned and programmed actions taken without user interaction, such as playing the next available clip.): 
causing the user device to receive a message indicating that the first media item is not available (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned, i.e. a message indicating the media item is not available.), 
causing the use device to advance to a next available media item on the playlist  and to stream the next available media item from a remote location (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned and programmed actions taken without user interaction, such as streaming the next available clip from the server ([0027]; [0045], regarding the playlist and media items streaming from the server).).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kosiba with the teachings of Zeng by modifying Kosiba such that the streaming server of Kosiba checks whether media items to be played as part of the playlist are available as done by the streaming server and playlist media items of Zeng, to return an error to the client device of Kosiba as suggested by Zeng, and continue with the next available item as a preprogrammed behavior like in Zeng. The motivation for doing so would have been to ensure a better user experience by automatically detecting and handling common errors, including media unavailability, with preprogrammed behaviors which ensure more seamless playback experience by continuing with next available media items (Zeng, [0048]).

: 
causing the user device to display a message indicating that the first media item is not available, wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item.
Although Zeng does disclose the server causing the user device to receive a message indicating that the first media item is not available (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned, i.e. a message indicating the media item is not available.), and
that the user device can utilize an information regarding a next available media item before starting to play the next available media item ([0046], Lines 13-25, A SET_PARAMETER request from the server is used by the user device to identify when the next media content is to be played and control updating of the clip banner accordingly.).
However, Cheong discloses in response to determining that the first media item is not available for the playback on the user device (Figs. 3 and 6A-6B; [0069], Lines 1-16; [0071], Lines 1-12; [0073]; [0074], Lines 1-8, If a selected first media item is determined as unavailable when selected for playback, an error is determined and displayed on the user device indicating as such.), causing the user device to display a message indicating that the first media item is not available (Fig. 3; [0074], lines 11-15; If an item is determined as unavailable when selected for playback, an error is determined and displayed on the user device indicating as such.), wherein the message is to be displayed on the user device  before starting to play the next available media item ([0069]; [0074]; [0075], Failed playback media items are excluded from playback, i.e. when encountered the next available media item is played from the content list/playlist. A message of such an error during a selected content item’s playback will be displayed prior to continuing playback (See Fig. 3, #307 to 305.), which in the case of failure/unavailability of the selected first media item, would necessarily be before the next available media item in the content list.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kosiba, as previously modified with Zeng, with the teachings of Cheong by further modifying Kosiba such that when the server determines that a media item of Kosiba is not available for playback then the error message provided, as disclosed via Zeng and provided to the user device, is displayed to the user on the user interface of Kosiba like Cheong, and then continuing with the playlist without requiring user interaction as disclosed by both Kosiba and Cheong. Furthermore, since the combination renders obvious displaying an error of the selected media content item before starting to play the next available media item, and additionally since information about when the next media item to be played is available to be used in updating the user interface (Zeng; [0046]) and, it would have been obvious to also display this available information to the user, thus also rendering obvious “the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item.” Thus, as a whole, rendering obvious in entirety “in response to determining that the first media item is not available for the playback on the user device: causing the user device to display a message indicating that the first media item is not available, wherein the message (Zeng, [0046]; [0047]), while still providing continuous playback of the playlist (Cheong, [0069], Zeng, [0048]).
Additionally, while the prior art renders obvious, “wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item,” this feature is not recited as a step that is required to be performed by the claimed method. The claim merely states that the message is intended “to be” displayed with the information regarding a next available media item, but not necessarily that the method actually displays the message with an information regarding a next available media item as one of the steps. As such, the feature, “wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item” is a step that is not required to be performed by the method and therefore does not carry patentable weight. See MPEP §2111.04(I).


As to claims 2, 11 and 14, the claims are rejected for the same reasons as claims 1, 10, and 13 above. In addition, Kosiba, as previously modified with Zeng and Cheong, discloses wherein causing the user device to advance further comprises:
streaming the next available media item to the user device (Kosiba, Figs. 2 and 4C; [0036]; [0058], The server navigates based on user selection and streams corresponding clips accordingly to the user device, thus causing the user device to advance upon receipt of the next clip.  Zeng, Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned and programmed actions taken without user interaction, such as streaming the next available clip from the server ([0027]; [0045], regarding the playlist and media items streaming from the server)); and
instructing a media player on the user device to skip the first media item and to play the next available media item (Zeng, [0047]; [0048]).
The reasons as motivations for combining the teachings of Kosiba, Zeng, and Cheong are the same as previously set forth with respect to claims 1, 10, and 13 above.


As to claims 3 and 12, the claims are rejected for the same reasons as claims 2 and 11 above. In addition, Kosiba, as previously modified with Zeng and Cheong, discloses wherein causing the user device to advance further comprises transmitting the message to the user device (Zeng, [0047], Lines 1-5, The server provides the error message in response to the user/client request, and thus obviously to the user/client device. Cheong, Fig. 3; [0074], The message is sent to the display, thus sending to the user device from at least different part of the user device.).
The reasons as motivations for combining the teachings of Kosiba, Zeng, and Cheong are the same as previously set forth with respect to claims 12 and 11 above.

As to claim 4, the claim is rejected for the same reasons as claim 3 above. In addition, Kosiba, as previously modified with Zeng and Cheong, discloses wherein the information regarding the next available media item comprises one or more of a description or a title of the next available media item (Kosiba, Fig. 3A; [0052], The currently played media item is indicated by in the list and the next available being shown adjacently with description and/or title equivalent indicating which clip is next.; Zeng, [0046]).
The reasons as motivations for combining the teachings of Kosiba, Zeng, and Cheong are the same as previously set forth with respect to claim 3 above.
Additionally, the feature “wherein the information regarding the next available media item comprises one or more of a description or a title of the next available media item” is both non-functional descriptive material and is part of a step that is not required to be performed by the claimed method. As discussed with respect to claim 1 above, the message is “to be 

As to claim 5, the claim is rejected for the same reasons as claim 3 above. In addition, Kosiba, as previously modified with Zeng and Cheong, discloses wherein the message is to be displayed on the user device with a timer indicating time remaining before starting to play the next available media item (Zeng; [0046], Kosiba, [0053], As previously combined in claim 1, displaying useful available information is obvious including when the next available content will be played.).
Additionally, like with claim 1 above, the claimed method does not require the timer necessarily be displayed on the user interface as part of the method steps, rather that it is intended “to be” displayed. As such, the feature “wherein the message is to be displayed on the user device with a timer indicating time remaining before starting to play the next available 

As to claim 6, the claim is rejected for the same reasons as claim 3 above. In addition, Kosiba, as previously modified with Zeng and Cheong, does not disclose wherein the message is to be added to a queue for subsequent debugging.
However, like with the analysis of claim 1 above, the claimed method does not require the message necessarily be added to a queue as part of the method steps, rather that it is intended “to be” added to the queue. As such, the feature “wherein the message is to be added to a queue for subsequent debugging” is not required to be performed by the method and does not carry patentable weight. See MPEP §2111.04(I). Accordingly, the claim is fully rejected for the same reasons as set forth with respect to claim 3 above.

As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, Kosiba, as previously modified with Zeng and Cheong, discloses providing a watch page user interface to present the playlist (Kosiba, Fig. 3A; [0052]), wherein each unavailable media item is to be identified on the playlist using a visual indicator (Cheong, Figs. 6A; [0067]-[0069], Unavailable media items are represented in the playlist such as by indicia 607, 609, or 615).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kosiba, Zeng, and Cheong by further modifying Kosiba such that the playlist being played in Kosiba is modified to (Cheong, [0067]).

As to claim 15, Kosiba discloses a method comprising:
in response to receiving a user request for a playlist ([0038]; [0039]; [0047], A URL request for a playlist is received at a server from a user device.), causing, by a server, a user device to present the playlist comprising a plurality of media items (Figs. 3A and 4C; [0048]; [0066], A requested playlist is received by a server and returned and displayed in a user interface.), and causing the user device to initiate a sequential playback of the plurality of media items ([0012]; [0072]), wherein the plurality of media items are accessible for streaming to the user device from a remote location when determined to be available for playback on the user device ([0036]; [0066], Media items are identified and streamed to the user device, and must be available to do so.); and


causing, by the server, the user device to advance to the next available media item in the playlist without user interaction and to stream the next available media item from a remote location (Figs. 2 and 4C; [0036]; [0058]; [0072], The server navigates based on user selection and streams corresponding clips accordingly to the user device, thus causing the user device to advance upon receipt of the next clip and continuously advances and plays sequential items in the playlist without user interaction.).
Kosiba does not specifically disclose in response to determining, by the sever, that a first media item  from the presented playlist  is unavailable for the playback: 
causing, by the server, the user device to display a message indicating that the first media item is unavailable, wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item; and
causing, by the server, the user device to advance to the next available media item in the playlist without user interaction and to stream the next available media item from a remote location (note, that Kosiba only does not specifically disclose the advancing step to be performed specifically in response to determining the first media item is not available for playback on the user device.).

However, Zeng discloses causing the user device to initiate a sequential playback of the plurality of media items, wherein the plurality of media items are accessible for streaming to the user device from a remote location when determined to be available for playback on the user device ([0047]; [0048]);
in response to determining, by the sever, that a first media item  from the presented playlist is unavailable for the playback: (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned and programmed actions taken without user interaction, such as playing the next available clip.): 
causing, by the server, the user device to receive a message indicating that the first media item is unavailable (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned, i.e. a message indicating the media item is not available.), 
causing, by the server, the user device to advance to the next available media item in the playlist without user interaction and to stream the next available media item from a remote location (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned and programmed actions taken without user interaction, such as streaming the next available clip from the server ([0027]; [0045], regarding the playlist and media items streaming from the server).).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kosiba with the teachings of Zeng by modifying Kosiba such that the streaming server of Kosiba checks whether media items (Zeng, [0048]).

Kosiba, as previously modified with Zeng, does not specifically disclose in response to determining that the first media item is not available for the playback on the user device, causing, by the server, the user device to display a message indicating that the first media item is not available, wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item.
Although Zeng does disclose causing, by the server, the user device to receive a message indicating that the first media item is not available (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned, i.e. a message indicating the media item is not available.), and
that the user device can utilize an information regarding a next available media item before starting to play the next available media item ([0046], Lines 13-25, A SET_PARAMETER request from the server is used by the user device to identify when the next media content is to be played and control updating of the clip banner accordingly.).
However, Cheong discloses in response to determining that the first media item is not available for the playback on the user device (Figs. 3 and 6A-6B; [0069], Lines 1-16; [0071], Lines 1-12; [0073]; [0074], Lines 1-8, If a selected first media item is determined as unavailable when selected for playback, an error is determined and displayed on the user device indicating as such.), causing the user device to display a message indicating that the first media item is not available (Fig. 3; [0074], lines 11-15; If an item is determined as unavailable when selected for playback, an error is determined and displayed on the user device indicating as such.), wherein the message is to be displayed on the user device  before starting to play the next available media item ([0069]; [0074]; [0075], Failed playback media items are excluded from playback, i.e. when encountered the next available media item is played from the content list/playlist. A message of such an error during a selected content item’s playback will be displayed prior to continuing playback (See Fig. 3, #307 to 305.), which in the case of failure/unavailability of the selected first media item, would necessarily be before the next available media item in the content list.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kosiba, as previously modified with Zeng, with the teachings of Cheong by further modifying Kosiba such that when the server determines that a media item of Kosiba is not available for playback then the error message provided, as disclosed via Zeng and provided to the user device, is displayed to the user on the user interface of Kosiba like Cheong, and then continuing with the playlist without (Zeng; [0046]) and, it would have been obvious to also display this available information to the user, thus also rendering obvious “the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item.” Thus, as a whole, rendering obvious in entirety “in response to determining that the first media item is not available for the playback on the user device: causing, by the server, the user device to display a message indicating that the first media item is not available, wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item.” The motivation for doing so would have been to enhance user experience by enabling alerting and presentation to the user of clip errors and any other useful available information obtained by the user device, such as unavailability with content items in a playlist and the next available item to be played (Zeng, [0046]; [0047]), while still providing continuous playback of the playlist (Cheong, [0069], Zeng, [0048]).
Additionally, while the prior art renders obvious, “wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item,” this feature is not recited as a step that is required to be performed by the claimed method. The claim merely states that the message is intended “to be” displayed with the information regarding a next available media item, but not 

As to claim 16, the claim is rejected for the same reasons as claim 15 above. In addition, Kosiba, as previously modified with Zeng and Cheong, discloses determining by a media player on the user device whether the first media item is available for the playback (Cheong, Figs. 6A-6B, [0067]-[0069]; [0074], The device of Cheong also determines which items are available locally and indicates any that are not in the playlist.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kosiba, Zeng, and Cheong by further modifying Kosiba such that the playlist being played in Kosiba is modified to include indications of each unavailable media item like Cheong. The motivation for doing so would have been to indicate to a user errors associated with media items in the playlist (Cheong, [0067]).

As to claim 17, the claim is rejected for the same reasons as claim 15 above. In addition, Kosiba, as previously modified with Zeng and Cheong, discloses wherein the information regarding the next available media item comprises one or more of a description or a title of the next available media item (Kosiba, Fig. 3A; [0052], The currently played media item is indicated by in the list and the next available being shown adjacently with description and/or title equivalent indicating which clip is next.; Zeng, [0046]).
The reasons as motivations for combining the teachings of Kosiba, Zeng, and Cheong are the same as previously set forth with respect to claim 15 above.
Additionally, the feature “wherein the information regarding the next available media item comprises one or more of a description or a title of the next available media item” is both non-functional descriptive material and is part of a step that is not required to be performed by the claimed method. As discussed with respect to claim 1 above, the message is “to be displayed on the user device with an information regarding a next available media item” [emphasis added], and thus not necessarily done as part of the claimed method steps. Thus displaying the information regarding a next available media item is not necessarily performed, and accordingly any content that may be included in the information, i.e. “one or more of a description or a title of the next available media item”, is not required by the method being claimed. Furthermore, the method does not necessarily generate the additional information, rather the message is displayed along with it which can thus already be displayed outside the scope of the claim. As such, the content, i.e. “one or more of a description or a title of the next available media item” is non-functional descriptive material as it is neither generated by a method step nor used by a method step to perform a function. Accordingly, the cited features of claim 4 do not carry patentable weight. See MPEP §2111.04(I) and §2111.05.


As to claim 18, the claim is rejected for the same reasons as claim 15 above. In addition, Kosiba, as previously modified with Zeng and Cheong, discloses wherein the unavailable media item is identified on the playlist using a visual indicator (Cheong, Figs. 6A; [0067]-[0069], Unavailable media items are represented in the playlist such as by indicia 607, 609, or 615).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kosiba, Zeng, and Cheong by further modifying Kosiba such that the playlist being played in Kosiba is modified to include indications of each unavailable media item like Cheong. The motivation for doing so would have been to indicate to a user errors associated with media items in the playlist (Cheong, [0067]).

As to claim 19, Kosiba discloses a non-transitory machine-readable storage medium storing instructions which, when executed, cause a processing device of a server to perform operations (Figs. 1-2; [0034]-[0035]) comprising:
in response to receiving a user request for a playlist ([0038]; [0039]; [0047], A URL request for a playlist is received at a server from a user device.), causing a user device to present the playlist comprising a plurality of media items (Figs. 3A and 4C; [0048]; [0066], A requested playlist is received by a server and returned and displayed in a user interface.), and causing the user device to initiate a sequential playback of the plurality of media items ([0012]; [0072]), wherein the plurality of media items are accessible for streaming to the user device from a remote location when determined to be available for playback on the user device ([0036]; [0066], Media items are identified and streamed to the user device, and must be available to do so.); and


causing the user device to advance to the next available media item in the playlist without user interaction and to stream the next available media item from a remote location (Figs. 2 and 4C; [0036]; [0058]; [0072], The server navigates based on user selection and streams corresponding clips accordingly to the user device, thus causing the user device to advance upon receipt of the next clip and continuously advances and plays sequential items in the playlist without user interaction.).
Kosiba does not specifically disclose in response to determining that a first media item from the presented playlist  is unavailable for the playback: 
causing the user device to display a message indicating that the first media item is unavailable, wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item; and
causing the user device to advance to the next available media item in the playlist without user interaction and to stream the next available media item from a remote location.

However, Zeng discloses a non-transitory machine-readable storage medium storing instructions which, when executed, cause a processing device of a server to perform operations (Figs. 1-2; [0025]; [0026]) comprising: 
causing the user device to initiate a sequential playback of the plurality of media items, wherein the plurality of media items are accessible for streaming to the user device from a remote location when determined to be available for playback on the user device ([0047]; [0048]);
in response to determining that a first media item from the presented playlist is unavailable for the playback: (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned and programmed actions taken without user interaction, such as playing the next available clip.): 
causing the user device to receive a message indicating that the first media item is unavailable (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned, i.e. a message indicating the media item is not available.), 
and to stream the next available media item from a remote location (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned and programmed actions taken without user interaction, such as streaming the next available clip from the server ([0027]; [0045], regarding the playlist and media items streaming from the server).).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kosiba with the teachings of Zeng by modifying Kosiba such that the streaming server of Kosiba checks whether media items to be played as part of the playlist are available as done by the streaming server and playlist media items of Zeng, to return an error to the client device of Kosiba as suggested by Zeng, and continue with the next available item as a preprogrammed behavior like in Zeng. The motivation for doing so would have been to ensure a better user experience by automatically detecting and handling common errors, including media unavailability, with preprogrammed behaviors which ensure more seamless playback experience by continuing with next available media items (Zeng, [0048]).

Kosiba, as previously modified with Zeng, does not specifically disclose in response to determining that the first media item is not available for the playback on the user device, causing, by the server, the user device to display a message indicating that the first media item is not available, wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item.
Although Zeng does disclose causing, by the server, the user device to receive a message indicating that the first media item is not available (Fig. 9; [0047]; [0048], In response to the user’s request, if the media source attempting to be played encounters an error, including that of determining the clip is missing, i.e. determining it is unavailable, then an appropriate error code can be returned, i.e. a message indicating the media item is not available.), and
that the user device can utilize an information regarding a next available media item before starting to play the next available media item ([0046], Lines 13-25, A SET_PARAMETER request from the server is used by the user device to identify when the next media content is to be played and control updating of the clip banner accordingly.).
However, Cheong discloses in response to determining that the first media item is not available for the playback on the user device (Figs. 3 and 6A-6B; [0069], Lines 1-16; [0071], Lines 1-12; [0073]; [0074], Lines 1-8, If a selected first media item is determined as unavailable when selected for playback, an error is determined and displayed on the user device indicating as such.), causing the user device to display a message indicating that the first media item is not available (Fig. 3; [0074], lines 11-15; If an item is determined as unavailable when selected for playback, an error is determined and displayed on the user device indicating as such.), wherein the message is to be displayed on the user device  before starting to play the next available media item ([0069]; [0074]; [0075], Failed playback media items are excluded from playback, i.e. when encountered the next available media item is played from the content list/playlist. A message of such an error during a selected content item’s playback will be displayed prior to continuing playback (See Fig. 3, #307 to 305.), which in the case of failure/unavailability of the selected first media item, would necessarily be before the next available media item in the content list.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kosiba, as previously modified with Zeng, with the teachings of Cheong by further modifying Kosiba such that when the server determines that a media item of Kosiba is not available for playback then the error message provided, as disclosed via Zeng and provided to the user device, is displayed to the user on the user interface of Kosiba like Cheong, and then continuing with the playlist without requiring user interaction as disclosed by both Kosiba and Cheong. Furthermore, since the combination renders obvious displaying an error of the selected media content item before starting to play the next available media item, and additionally since information about when the next media item to be played is available to be used in updating the user interface (Zeng; [0046]) and, it would have been obvious to also display this available information to the user, thus also rendering obvious “the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item.” Thus, as a whole, rendering obvious in entirety “in response to determining that a first media item  from the presented playlist  is unavailable for the playback  causing the user device to display a message indicating that the first media item is unavailable, wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item.” The motivation for doing so would have been to enhance user experience by enabling alerting and presentation to the user (Zeng, [0046]; [0047]), while still providing continuous playback of the playlist (Cheong, [0069], Zeng, [0048]).
Additionally, while the prior art renders obvious, “wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item,” this feature is not recited as a step that is required to be performed by the claimed method. The claim merely states that the message is intended “to be” displayed with the information regarding a next available media item, but not necessarily that the method actually displays the message with an information regarding a next available media item as one of the steps. As such, the feature, “wherein the message is to be displayed on the user device with an information regarding a next available media item before starting to play the next available media item” is a step that is not required to be performed by the method and therefore does not carry patentable weight. See MPEP §2111.04(I).

As to claim 20, the claim is rejected for the same reasons as claim 19 above. In addition, Kosiba, as previously modified with Zeng and Cheong, discloses wherein causing the user device to advance further comprises:
determining by a media player on the user device whether of the first media item is available for the playback (Cheong, Figs. 6A-6B, [0067]-[0069]; [0074], The device of Cheong also determines which items are available locally and indicates any that are not in the playlist.).
(Cheong, [0067]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kosiba, Zeng, and Cheong as applied above, and further in view of Wynn et al. (previously presented)(US 2013/0179496 A1), hereinafter Wynn.

As to claim 8, the claim is rejected for the same reasons as claim 1 above. In addition, Kosiba, as previously modified with Zeng and Cheong, does not disclose wherein determining whether the first media item is available for the playback on the user device further comprises:
determining whether causing the use device to advance to the next available media item on the playlist without user interaction is an intended user experience.  
However, Wynn discloses determining whether the first media item is available for the playback on the user device further comprises:
determining whether causing the use device to advance to the next available media item on the playlist without user interaction is an intended user experience (Figs. 3 and 7B; [0034]; [0035]; [0051]; [0052]; [0077]; A user can select to only have media items delivered from the user’s specified list. Delivery can be of an electronic copy through network 14 for use by client 16. The user can specify a specific order in the list and specify within that ordering, a first-to-last option which will require those items be delivered only in that fixed order. Based on the options, the user is setting preferences whether to play the first item when available or skip to the next based on at least the ordering indicator 188 and whether any First-to-Last checkboxes 190 are selected. Thus, in determining to advance to advance to the next is determining a desirable experience based on the user’s pre-specified preference to do so.).
  Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kosiba, as previously modified with Zeng and Cheong, with the teachings of Wynn by modifying Kosiba to additionally include in the playlist playback options of Kosiba (Figs. 3A), which specifies to play the items in a preferred play ordering as indicated by the order of the media items in the playlists of Kosiba, user options to specify whether one or more media items in the playlists must be played in a specified order as done with the options 188 and 190 in Wynn. Accordingly, based on the selection of a specified play order suggested by Wynn and the determination of availability, at least as already done by Kosiba, when it is determined that a media item is not available for playback on Kosiba and the user has selected to play media items from first-to-last as suggested by Wynn, then playback of the playlist of Kosiba will be paused until the media item is available again as suggested by Wynn because advancing to the next is not intended to be wanted by the user based on their preference. Similarly, if the user’s preference is desirable to skip to the next media item, i.e. by not selecting first-to-last in Wynn, the playlist will skip any unavailable media items and play the next available media item as done by Kosiba. The motivation for doing so would have been to provide a better user experience by enabling the (Wynn, [0051]).

As to claim 9, the claim is rejected for the same reasons as claim 8 above. In addition, Kosiba, as previously modified with Zeng, Cheong, and Wynn, discloses wherein determining whether the first media item is available for the playback on the user device further comprises:
in response to a determination that causing the user device to advance to the next media item on the playlist without user interaction is not an intended user experience, causing the user device to pause playing the playlist (Wynn, Figs. 3 and 7B; [0034]; [0035]; [0051]; [0052]; [0077], The user can specify a specific ordering using ordering indicators 188 and select the First-to-Last checkbox 190 for each item in the user’s list. Doing so would indicate to the system that the user preference is to deliver the media items only in the order specified. If all checkboxes 190 are selected then the system is being instructed to not play anything until the first item in the list is available, doing otherwise would go against the First-to-Last and ordering preferences of the user.).
The reasons and motivations for combining the teachings of Kosiba, Zeng, Cheong, and Wynn, are the same as previously set forth with respect to claim 8 above.


Response to Arguments
Applicant's arguments filed 17 November 2021 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	Applicant’s arguments, see page 9, with respect to the double patenting rejections of claims 1-20 are not persuasive. Double patenting rejections cannot be held in abeyance, “only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated” (MPEP §804(I)(A)(1)). As such, Applicant must address the rejections. Accordingly, Applicant’s response does not comply with 37 CFR §1.111 (b) which requires “the reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.” Applicant has not reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action with respect to double patenting, nor provided a proper reply the double patenting rejections. Applicant merely states that the rejections be withdrawn without providing any evidence that the rejections are improper.

(b)	Applicant’s arguments, see pages 9-10, with respect to the rejections of claims 8-9 and 20 under 35 USC §112(b) have been fully considered and are persuasive.  The rejections of claims 8-9 and 20 under 35 USC §112(b) have been withdrawn in view of Applicant’s amendments to the claims. 


(c)	Applicant’s arguments, see pages 10-12, with respect to the rejections of independent claims 1, 10, 13, 15, and 19 under 35 USC §103, have been fully considered but are moot in view of the new grounds of rejection as necessitated by Applicant’s amendments, primarily those amendments to the claims requiring additional steps to be performed on the server.

(d)	Applicant’s arguments, see pages 12-13, with respect to the rejections of dependent claims 2-9, 11, 12, 14, 16-18, and 20 under 35 USC §103, have been fully considered but are moot in view of the new grounds of rejection as necessitated by Applicant’s amendments as discussed in (c) above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Athias (US 2013/0347036 A1) discloses a user creating and then storing playlists on a server and streaming media items of playlists from the server to a user device. Storing on the server is done to allow the user to remotely access their playlists from various locations and personal devices (Figs. 4-7; [0055]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167